DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “the DFS spectrum comprises an unlicensed spectrum in which one or    more of a commercial radar system or a military radio system are prioritized” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A base station for a wireless communication system, the base station configured to communicate with a User Equipment, UE, and comprising: processing circuitry configured to cause the base station to provide, to the UE, a single Carrier Aggregation, CA, combination configuration for the UE that comprises: a Primary Cell, PCell, or Primary Component Carrier, PCC, for the UE in a non- Dynamic Frequency Selection, DFS, spectrum, the non-DFS spectrum being an unlicensed spectrum other than a DFS spectrum, and one or 
2.	Regarding claim 7 – A method implemented in a base station for a wireless communication system, comprising: providing to a User Equipment, UE, a single Carrier Aggregation, CA, combination configuration for the VE that comprises: a Primary Cell, PCell, or Primary Component Carrier, PCC, for the UE in a non-Dynamic Frequency Selection, DFS, spectrum, the non-DFS spectrum being an unlicensed spectrum other than a DFS spectrum, and one or more Secondary Cells, SCells, or Secondary Component Carriers, SCCs, for the UE, wherein the one or more SCells or the one or more SCCs for the UE comprise at least one SCell or SCC in a DFS spectrum, wherein the DFS spectrum comprises an unlicensed spectrum in which one or    more of a commercial radar system or a military radio system are prioritized.
3.	Regarding claim 13 – A User Equipment, UE, for a wireless communication system, the UE configured to communicate with a base station and comprising: a radio interface, and processing circuitry configured to cause the UE to: o receive, from the base station via the radio interface, a single Carrier Aggregation, CA, combination configuration for the UE that comprises: a Primary Cell, PCell, or Primary Component Carrier, PCC, for the UE in a non-Dynamic Frequency Selection, DFS, spectrum, the non-DFS spectrum being an unlicensed spectrum other than a DFS spectrum; and one or more Secondary Cells, SCells, or Secondary Component Carriers, SCCs, for the UE, wherein the one or more SCells or the one or more SCCs 
4.	Regarding claim 15 - A method implemented in a User Equipment, UE, for a wireless communication system, comprising: e receiving, from a base station, a single Carrier Aggregation, CA, combination configuration for the VE that comprises: a Primary Cell, PCell, or Primary Component Carrier, PCC, for the UE in a non- Dynamic Frequency Selection, DFS, spectrum, the non-DFS spectrum being an unlicensed spectrum other than a DFS spectrum; and one or more Secondary Cells, SCells, or Secondary Component Carriers, SCCs, for the UE, wherein the one or more SCells or the one or more SCCs for the UE comprise at least one SCell or SCC in a DFS spectrum, wherein the DFS spectrum comprises an unlicensed spectrum in which one or more of a commercial radar system or a military radio system are prioritized, and operating in accordance with the CA combination configuration.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-16 are allowable over the prior art of record.

Conclusion

Claims 1-16 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 9,363,805 B2) discloses method and apparatus for transmitting/receiving PDCCH in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks

or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
1 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465